Citation Nr: 1000263	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  06-12 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an acquired psychiatric disorder, to include 
posttraumatic stress disorder (PTSD), depression, and 
anxiety.  


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Indianapolis, Indiana, Department of Veterans Affairs (VA) 
Regional Office (RO), which in pertinent part, denied 
entitlement to service connection for posttraumatic stress 
disorder (PTSD).

In December 2006, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  

In a September 2007 decision, the Board denied entitlement to 
service connection for PTSD.  The Veteran appealed the 
Board's September 2007 decision to the United States Court of 
Appeals for Veterans Claims (Court).  By Order dated December 
2008, the Court granted a Joint Motion for Remand, partially 
vacating the September 2007 Board decision that denied 
entitlement to service connection for PTSD, and remanding the 
case for compliance with the terms of the joint motion.  

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to the Joint Motion for Partial Remand, and upon 
preliminary review of the record, further development is 
required prior to final appellate review.  

The Veteran contends that service connection is warranted for 
PTSD.  In his January 2005 stressor statement, the Veteran 
explains that during the midsummer of 1965 until midsummer of 
1966, he was exposed to constant sniper bullets and incoming 
explosions while driving an ammo supply truck while stationed 
in Chu Lai and Qui Nhon, Vietnam.  He stated that he 
witnessed rockets and mortar attacks on base, a sergeant come 
under a sniper attack, two dead bodies, and a young 
Vietnamese boy killed because he was carrying a hand grenade 
while serving with the "H" Company, 3rd Battalion, 11th 
Marines.  The Veteran asserts that since his discharge form 
service, he experiences panic and anxiety attacks, 
nightmares, crying spells, isolation, flashbacks, 
hallucinations, mood swings, and suicidal ideation.  The 
Veteran states that his current PTSD is attributable to his 
active military service.  

In February 2009, the Court held that, when a claimant 
identifies PTSD without more, it cannot be considered a claim 
limited only to that diagnosis, but rather must be considered 
a claim for any mental disability that may reasonably be 
encompassed by several factors including the claimant's 
description of the claim, the symptoms the claimant 
describes, and the information the claimant submits or that 
VA obtains in support of the claim.  The Court found that 
such an appellant did not file a claim to receive benefits 
only for a particular diagnosis, but for the affliction 
(symptoms) his mental condition, whatever it is, causes him.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Thus, in accordance with Clemons, VA must consider in the 
instant case whether the Veteran has any psychiatric 
disability, including PTSD, that is etiologically related to 
his military service.  The medical evidence of record shows 
that the Veteran has diagnoses of anxiety, depression, and 
"[symptoms] . . . consistent with DSM-IV criteria for 
PTSD."  See private medical records dated September 2004 to 
September 2006 and May 1995 PTSD Clinical Team treatment 
records.  

As such, the issue on appeal, which has been recharacterized 
on the title page of this decision, is being remanded for 
additional due process considerations.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  The Court has held that before 
the Board may address a matter that has not been addressed by 
the RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument, 
an opportunity to submit such evidence or argument, and an 
opportunity to address the question at a hearing, and whether 
the claimant has been prejudiced by any denials of those 
opportunities.  In this case, the RO has not considered 
whether the Veteran's diagnoses of anxiety and depression are 
service related.  Thus, additional development is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a corrective VCAA notice with 
regard to the issue on appeal, now 
characterized as entitlement to service 
connection for an acquired psychiatric 
disorder, to include PTSD, depression, 
and anxiety.  

Provide the opportunity for the Veteran 
to present additional details regarding 
his claimed stressors, to include the 
names, dates and places of each event 
that he has claimed as a stressor.  
Consider whether all the provided 
information is sufficient to submit to 
the appropriate service department for 
verification.  If the information is not 
sufficient, it must be explained to the 
Veteran and documented in the claims file 
why submission for verification is not 
warranted.  

2.  Ensure that all outstanding 
psychiatric treatment records have been 
obtained and associated with the claims 
file.  

3.  The Veteran should be scheduled for a 
VA psychiatric examination to obtain an 
opinion as to whether it is at least as 
likely as not that he has a current 
psychiatric disability, however 
diagnosed, to include PTSD, as a result 
of service.  Only stressors deemed 
verified by VA should be considered in 
rendering a diagnosis of PTSD.  All other 
reported stressors that have not been 
verified are not for consideration. The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.

4.  After conducting any development 
deemed appropriate, readjudicate the 
issue on appeal.  If the benefit sought 
is not granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case (SSOC) 
and afforded an opportunity to respond.  
The record should then be returned to the 
Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


